272 F.2d 709
Gus POLITES, Appellant,v.UNITED STATES of America, Appellee.
No. 13788.
United States Court of Appeals Sixth Circuit.
Oct. 16, 1959.

Appeal from Eastern District Court for the District of Michigan; Frank A. Picard, Chief Judge.
Goodman, Crockett, Eden & Robb, Detroit, Mich., for appellant.
Charles Gordon, Immg. & Nat'l Service, St. Paul, Minn., Fred W. Kaess and John L. Owen, Detroit, Mich., for appellee.
Before McALLISTER, Chief Judge, MARTIN, Circuit Judge, and WEICK, District Judge.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript, the briefs of the parties, and the arguments of counsel in open court, and the Court being duly advised,


2
Now therefore it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed for the reasons set forth in the opinion of Judge Picard.  24 F.R.D. 401.